Respondent's motion for rehearing argues that the words "kept, used or allowed," in the insurance policy herein involved, should be construed to mean kept with knowledge. It then argues that the corporation had no knowledge of the presence of the gasoline because no one knew it was there except the colored porter, who took it out of Schneider's car. However, respondent overlooks the testimony of its own witness, W.E. Koerber, its plant superintendent (who hired its employees, helped to make its inventories, and had the duty to make its plant operate efficiently) that he knew this gasoline had been stored in the plant for several weeks before the fire. He also said that when he saw it there he inquired about it and found out from the porter that it belonged to Schneider.
A corporation can obtain knowledge only through its officers or agents and it is a well established rule of agency that the knowledge of an agent of a corporation with reference to a matter within its scope of his authority and employment and to which his authority or employment extends is imputed to the corporation. [2 Am. Jur. 286, Sec's. 368-370; 13 Am. Jur. 1035, Sec. 1110; 3 C.J.S. 194, Sec. 262; 19 C.J.S. 613, Sec. 1078; Globe Indemnity Co. v. First National Bank (Mo. App.), 133 S.W.2d 1066; Schneider v. Schneider, 347 Mo. 102, 146 S.W.2d 584; Dace v. John Hancock Mut. Life Ins. Co. (Mo. Sup.), 148 S.W.2d 93; Osler v. Joplin Life Ins. Co. (Mo. Sup.), 164 S.W.2d 295.] Certainly, the keeping of this gasoline, in the place where it was left, was a matter within the authority of plaintiff's plant superintendent. Therefore, even on respondent's construction of the above quoted words, there is no escape from the fact that it did have sufficient knowledge of this gasoline being kept there and allowed it to remain on the premises.
The motion for rehearing is overruled. All concur.